DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
Applicant’s arguments filed on September 30, 2021 have been received and entered. Claims 1-19 are pending in the instant application. 
Election/Restrictions
Applicant's election with traverse of claims 1-5 (group I) in the reply filed on March 2, 2018 was acknowledged.  The traversal was on the grounds that searching the subject matter of Group I would not impose a serious burden over searching the subject matter of Groups II and III.  This was not found persuasive for the reasons discussed in previous office action mailed on April 6, 218. The requirement for restriction was deemed proper, maintained and was made FINAL.  Claims 6-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 2, 2018.
Claims 1-5 are under consideration.
Priority
Instant application is a continuation of PCT/GB2014/052837 filed on 09/18/2014 that claims priority from foreign application UK1321210.5, filed on 12/02/2013 and UK1316560.0, filed on 09/18/2013. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Upon review of the disclosure of the prior-filed application, foreign application number ‘210.05 and ‘560.0 fails to provide descriptive support for instant claims 1-5. Claims 1-5 are not enabled in all the foreign priority applications ‘210.05 and ‘560.0 from which applicant is claiming benefit of priority. It is noted that applications ‘‘210.05 and ‘560.0 only provide descriptive support for a ‘deletions and insertions of at least 20 kb under the use of the 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn-Claim Rejections - 35 USC § 103 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frendeway et al (WO2013/163394, dated 10/31/2013, filed on 04/25/2013, EFD 04/25/2012), Murphy et al (USPGPUB 2004/0018626, 01/29/2004, art of record), Zhang et al (USP 8,697,359, dated 04/15/2014, filed on 10/15/2013 and effective fling date 12/12/2012, art of record). Upon further consideration, instant rejection is withdrawn in view of new rejection that is presented below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frendeway et al (USP10208317, dated 02/129/2019, EFD, 7/25/2014 or US10711280 or WO/2015/088643, dated 6/18/2015, filed on 10/15/2014, EFD, 7/25/2014).
Claims are directed to an in vitro method for modifying a genome at a genomic locus of interest in a mouse embryonic stem (ES) cell, the method comprising: introducing into the mouse ES cell: a CRISPR associated 9 (Cas9) protein, a messenger RNA (mRNA) encoding a Cas9 protein, or a DNA encoding a Cas9 protein; a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) RNA or a DNA encoding a CRISPR RNA, wherein the CRISPR RNA hybridizes to a CRISPR target sequence at the genomic locus of interest; a tracrRNA or a DNA encoding a tracrRNA; and an incoming nucleic acid sequence that is flanked by: (i) a 5' homology arm that is homologous to a 5' target sequence at the genomic locus of interest; and (ii) a 3' homolog arm that is homologous to a 3' target sequence at the genomic locus of interest; wherein the incoming nucleic acid sequence is at least 20 kb in size; wherein following the introducing step, the genome of the mouse ES cell is modified to comprise a targeted genetic modification comprising: deletion of a region of the genomic locus of interest wherein the deletion is at least 20 kb; wherein the targeted genomic modification comprises deletion of: 
a. One or more mouse antibody heavy chain variable domains; 
b. One or more mouse antibody kappa light chain variable domains; or 
c. One or more mouse antibody lambda light chain variable domains; 
and/or
 insertion of the incoming nucleic acid at the genomic locus of interest wherein the insertion is at least 20 kb; wherein the targeted genomic modification comprises insertion of:
a. One or more human antibody heavy chain variable domains; 
b. One or more human antibody kappa light chain variable domains; or 
c. One or more human antibody lambda light chain variable domains.
With respect to claims 1-4, Frendeway et al teach an in vitro method for modifying a genome at a genomic locus of interest in a mouse embryonic stem (ES) cell, comprising: 
introducing into the mouse ES cell a Cas9 protein, a CRISPR RNA that hybridizes to a CRISPR target sequence at the genomic locus of interest, a tracrRNA, and a large targeting vector (LTVEC) that comprises an insert nucleic acid flanked by: 
a 5′ homology arm that is homologous to a 5′ target sequence at the genomic locus of interest; and 
(ii) a 3′ homology arm that is homologous to a 3′ target sequence at the genomic locus of interest, wherein the sum total of the 5′ homology arm and the 3′ homology arm is at least 10 kb, wherein following introducing into the mouse ES cell the Cas9 protein, the CRISPR RNA, the tracrRNA, and the LTVEC, 
the genome of the mouse ES cell is modified to comprise a targeted genetic modification comprising a deletion of a region of the genomic locus of interest wherein the deletion is at least 5 kb to at least 30 kb and/or insertion of the insert nucleic acid at the genomic locus of interest wherein the insertion is at least 5 kb or at least 30 kb (see claim 1 of ‘317, see col. 5, lines 30-50, claims 1, 34-36, 39-42 of 280).
It is further disclosed that one or more genomic modification comprises deletion of wherein the targeted genomic modification comprises deletion of one or more mouse antibody heavy chain variable domains and/or insertion of the incoming nucleic acid at the genomic locus of interest wherein the insertion is at least 20 kb comprises insertion of one or more human antibody heavy chain variable domains.  (claims 27-31 and 34-41 of ‘317). Frendeway et al teach genetically -modified animals having and expressing human immunoglobulin heavy/light chain loci (col. 65 and 66). Thus, the art teaches a cell wherein the non-endogenous sequence introduced into the cell comprises one or more human antibody gene segments. 
Regarding claim 5, Frendeway teaches selected pluripotent cell comprising the targeted genetic modification can then be introduced into a host embryo and implanted in the uterus of a surrogate mother to generate a founder non-human animal (F0 animal). Subsequently, the founder animal can be bred to a wild-type animal to create F1 progeny heterozygous for the genetic modification. Mating of the heterozygous F1 animal can produce progeny homozygous for the genetic modification. It is further disclosed that the mating of the heterozygous F1 animal can produce progeny homozygous for the genetic modification (see col. 80, lines 1-11, and col. 81, lines 1-12).
Accordingly, Frendeway et al anticipate claims 1-5.



Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frendeway et al (WO2013/163394, dated 10/31/2013, filed on 04/25/2013, EFD 04/25/2012), Murphy et al (USPGPUB 2004/0018626, 01/29/2004, art of record), Zhang et al (USP 8,697,359, dated 04/15/2014, filed on 10/15/2013 and effective fling date 12/12/2012, art of record)/ Ann Ran et al (Cell, 2013, 154, 6, 1380-1389. 08/29/2013, IDS).
With respect to claim 1, Frendeway et al teach a method for modifying a genome at a genomic locus of interest in a cell with a nuclease agent and a targeting vector with an incoming nucleic acid flanked by homology arms are disclosed, e.g., in paragraph (00067) (emphasis added). It is further disclosed that the method for modifying a target genomic locus in a mammalian cell is provided, comprising introducing into a mammalian cell: (i) a nuclease agent that makes a [single] or double-strand break at or near the target genomic method comprising: locus, and (ii) a large targeting vector (L TVEC) comprising an insert nucleic acid flanked with an upstream homology arm and a downstream homology arm."As disclosed in paragraphs [00068] and [00069], the cell can be a mouse ES cell (emphasis added): "[00068] In one embodiment, the mammalian cell is a Regularly pluripotent cell. ... [00069] . .. In one embodiment, the pluripotent cell is a mouse embryonic stem (ES) cell." 
Frendeway et al   disclose that the incoming nucleic acid (i.e., the insert least 20 kb in size; nucleic acid) can be at least 20 kb in size: "In one embodiment, the insert nucleic acid is from about 5 kb to about 200 kb." (see para. 87). 
Frendeway et al teach the targeted genetic modification can comprise simultaneous deletion of an endogenous nucleic acid sequence and an insertion of the incoming nucleic acid at the target genomic locus (i.e., replacement): "In one embodiment, the genetic modification is a replacement of an endogenous nucleic acid sequence with an exogenous nucleic acid sequence at the target genomic locus." (see para. 92). It is further disclosed that the nucleic acid replacing the endogenous sequence or being inserted can be a homologous sequence: "In one embodiment, the 
Regarding limitation of claim 1, Frendeway et al   further teach that the targeted genetic modification can comprise insertion of a human antibody heavy chain variable domain: "In one embodiment, the insert nucleic acid comprises a genomic nucleic acid sequence that encodes a human immunoglobulin heavy chain variable region amino acid sequence” (see para. 96).   It is further disclosed that the targeted genetic modification can comprise insertion of a human antibody kappa or lambda light chain variable domain: "In one embodiment, the insert nucleic acid comprises a genomic nucleic acid sequence that encodes a human immunoglobulin light chain variable region amino acid sequence. In one embodiment, the genomic nucleic acid sequence comprises an unrearranged human lambda and/or kappa light chain variable region nucleic acid sequence" (see para. 98).  Murphy et al. supplements the teaching of Frendeway et al by disclosing an in vitro method for modifying a genome at a genomic locus of interest in a mouse ES cell, said method comprising introduction of a targeting vector (LTVEC) into a eukaryotic cell to modify the endogenous chromosomal locus of interest (page. 2, para,. 11, 13) and specifically to modify a mouse ES cell (page 3, para. 28).  Murphy et al. teaches that their LTVECs have long homology arms (page 7, para, 129) that increase the targeting frequency of hard to target loci in eukaryotic cells (page 7, para. 133).  Murphy teaches that traditionally, homology arms are less than 10-20 kb (page 1, para. 5, last sentence and para. 7) and that their LTVECs have homology arms larger than those used in current technologies (i.e., 10-20 kb).  Murphy et al. teaches that the LTVEC is capable of accommodating DNA fragments larger than 20 or 100 kb. Specifically, Murphy et al. teaches producing a LTVEC that contains 180 kb of genomic DNA (page 11, para. 187).  Murphy et al further discloses that the incoming nucleic acid that is at least 20 kb in size (see para. 19). In a preferred embodiment Muprhy et al disclose that the LTVEC is capable of accommodating large DNA fragments greater than 20 kb, and in particular large DNA fragments greater than 100 kb (disclosing human insert of at ~200-300 kb in size) (see figure 4). It is further noted that Murphy et al teach a deletion of at least 20 kb is "FIGS. 4A-4D: Schematic diagram of the two LTVECs constructed to replace the mouse VDJ region with human VDJ region." Murphy further teaches that the targeted genetic modification comprises insertion of one or more human antibody heavy chain variable domains: one or more human kappa light chain variable domains; or one or more lambda light chain variable domains (see para. 59, 60 and 61 of Murphy).
Regarding claims 1-5, Murphy et al. teaches that the targeted genetic modification comprises insertion of one or more human antibody heavy chain variable domains: one or more human kappa light chain variable domains; or one or more lambda light chain variable domains (see para. 59, 60 and 61 of Murphy). Murphy et al. teaches that the modification of the endogenous allele can refer to deletion, insertion, substitution of the endogenous nucleic acid sequence (page 6, para.110-112, para.121) and their methods can be used to produce knockouts, knockins, large genomic insertions and/or deletions (page 7, para. 124; page 8, para.143+). Particularly, Murphy teaches using their methods to replace mouse variable gene regions with their counterparts and fully human antibodies are made (page 13-14, para 213-14; page 15, para. 225); particularly, this will result in the cell that have a genome that is entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (page 15, para. 229). ). 
Frendeway and Murphy et al. do not explicitly teach that the mouse ES cell is contacted with a Cas9 protein, a CRISPR RNA that hybridizes to a CRISPR target sequence of interest at the genomic locus of interest, and a tracrRNA (claim 1).
However, before the effective filing date of instant application, Zhang teach the use of the CRISPR complex to alter gene expression in target gene sequences (Abstract).  Specifically, Zhang teaches vector system that comprises a vector system comprising one or more vectors comprising: a) a first regulatory element operably linked to one or more Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR associated (Cas) system guide RNAs "To test whether heterologous expression of the CRISPR system (SpCas9, SpRNase IIL tracrRNA, and pre-crRNA) in mammalian cells can achieve targeted cleavage of mammalian chromosomes, HEK 293FTcells were transfected with combinations of CRISPR components. Since DSBs in mammalian nuclei are partially repaired by the non-homologous end joining (NHEJ) pathway, which leads to the formation of indels, the Surveyor assay was used to detect potential cleavage activity at the target EMXJ locus (FIG. 7) ... Co-transfection of all four CRJSPR components was able to induce up to 5.0% cleavage in the protospacer (see FIG. 2D). These results define a three-component system for efficient CRISPR-mediated genome modification in mammalian cells." A working example of use of the CRISPR/Cas9 system in mouse cells is disclosed, (col. 48, lines 3-19). It is noted that Zhang teaches contacting the cell with an incoming nucleic acid flanked by 5' and 3' homology arms (e.g., a homologous recombination (HR) template) in FIG. 4C (col.  49, lines 17-54). The results demonstrate the utility of CRISPR for facilitating targeted gene insertion in the mammalian genome (see col. 49, example 1). 
Zhang et al. teaches that the guide RNAs are fused to a tracr sequence (col. 3, lines 7-8; 34-35). Zhang teaches that the invention provides an engineered, programmable, non-naturally 
Zhang teaches that the two or more elements in the CRISPR system can be expressed with one or more vectors to be introduced separately (col. 17, lines 33+). Zhang teaches that the CRISPR complex comprises a CRISPR enzyme that is complexed with the guide sequence that is hybridized to the target sequence, and the tracr mate sequence that is hybridize to the tracr sequence; and (b) a second regulatory element operably linked to an enzyme-coding sequence encoding said CRISPR enzyme comprising a nuclear localization sequence; wherein components (a) and (b) are located on the same or different vectors of the system.
Zhang et al. teaches that the vector contains a Cas9 sequence (col. 2, line 42; col. 4, lines 21-25) and that their vector further comprises a protospacer-adjacent motif (PAM) that flanks the target sequence.   (See col. 28, lines 23+; col. 47, lines 8+ and Figure 2).
Frendeway emphasizes that it is the presence of a single or a double strand break at or near the target nucleic acid (created by nuclease) increases the efficiency and/or frequency of recombination between an LTVEC and a target nucleic acid (see para. 155). The secondary reference of Zhang teaches method of modifying a genome at a genomic locus of interest, comprising contacting the cells with a Cas9 protein or nucleic acid that expresses a Cas9 protein, a CRISPR RNA and a tracrRNA (col. 46, lines 22-47). The Figure 4C provides a schematic illustration of the homologous recombination (HR) strategy, with relative locations of recombination points and primer annealing sequences (arrows). SpCas9 and SpCas9n catalyzed integration of the HR template into the EMX1 locus. . . . demonstrating the utility of CRISPR for facilitating targeted gene insertion in the mammalian genome (see col. 49, lines 41-50). Zhang further teaches targeted deletion of larger genomic regions through concurrent DSBs using spacers against two targets within EMX1 and tested deletion efficacy (FIG. 4G) showing proof of concept that the CRISPR system can mediate multiplexed editing within a single genome (see example 1). Zhang also embraced the potential of a single vector comprising more than about 1, 2, 3, 4, 5, 6 or more guide sequences (see col. 18, lines 5-15). The studies show multiple guide sequences could be encoded into a single CRISPR array to enable simultaneous editing to achieve precise genomic deletion (see figure 4G).
 Likewise, Ann Ran et al teach a method of modifying a genome at a genomic locus of interest in a mammalian cell, comprising contacting in a cell the nucleic acid that expresses Cas 
Accordingly, it would have been obvious to one of ordinary skill in the art to try modifying the teachings of Frendeway, Murphy et al., to use Cas9-CRISPR system, taught by Zhang/Ann, with a reasonable expectation of success, to modify a genome at a genomic locus of interest in a mouse ES cell.  One of skill would have been motivated to make this modification because the CRISPR-cas system simplifies the existing methodology.  Specifically, the CRISPR-cas system utilizes the Cas enzyme, which can be required to a specific DNA target sequence using a short RNA molecule. See page 2, lines 10+.  It is relevant to point out that Zhang’s method of CRISPR/Cas does not require the generation of customized proteins to target a specific sequence and represent an improvement over the techniques known in the art.  Further, prior art recognized that a nuclease that is specifically engineered to introduce a single or DSB or near a target genomic locus can be used together with a targeting vector to enhance efficiency of homologous recombination at the target genomic locus (see para. 3 of Frendeway). One of skill KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
	Applicant re-iterates and rely on their previous arguments filed with appeal brief of April 1, 2021 that have been discussed in Examiner’s answer mailed on July 30, 021. The arguments are substantially the same as those addressed in the Examiner’s answer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
In the instant case, it is relevant to noted that the specification prophetically contemplated deletion and/or insertion of at least 20 kb, however, instant specification lacks disclosure of corresponding inventive elements that correspond to functional properties of the inventive method. The claims recite a specific method having a structural element (i.e.20 kb deletion and/or at least 20kb insertion) that lacks corresponding function as set forth in the specification as filed. It is noted that guidance provided in the specification describes deletions that are much shorter ranging from 55 bp (see example l(b), figure 10) with experimental results showing mice generated with the described methods, wherein several deletions range only from 1 to 212 bp and two insertions with only a 1 bp insertion (see figure 15, see below).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In absence of any specific disclosure, one of ordinary skill in the art would conclude that applicant was not in possession of the invention before the effective filing date of instant application for using CRISPR/Cas9 to make large genomic modifications, e.g., insertions or deletions of at least 20 kb in size. In the instant case, instant specification lacks specific disclosure of such inventive embodiments and lacks functional properties corresponding to methods of using the recited at least 20 kb deletion and at least 20kb insertion in mouse ES cells. Applicant in part have cited a multiple reference in the Bradley’s declaration filed on 01/23/2020 summarized by the references of Cho, Xu and Manjunath to establish that the state of art at the time of invention, in September 2013, did not point to CRISPR/Cas9 being predictable choice for generating an insertion and deletion of at least 20kn genomic fragment. In fact, Bradley’s declaration of 2019 states “Furthermore, CRISPR/Cas9 was poorly characterized at the time of invention, compounding the unpredictability of its capacity to modify large regions of a genome efficiently and accurately.” (Bradley’s 2019 Declaration at para. 15). The specification fails to teach a method with successful large deletion and/or insertion and teaching in the specification is limited to very small deletion and/or insertion (see figure 15 of the specification). Thus, at the time of filing of instant application neither prior art nor instant specification provide any guidance as how such large genomic modifications are to be performed. Therefore, in the absence of any evidence instant specification does also not overcome said unpredictability and for this reason the subject matter of the claims is not sufficiently disclosed, and the person skilled in the art would have not recognized that applicant was in possession of the necessary common features or attributes possessed by the method that requires at least 20 kb deletion and/or at least 20 kb insertion directed to large genomic modifications using CRISPR/Cas9. It is relevant to note that the specification teaches that wild-type Cas9 endonudease or nuclease for inducing double strand breaks, and to a Cas9 (mutated or l0A) nickase for performing single strand cuts. 
only one crRNA and one tracrRNA; as claims do not recite all relevant features require to practice the claimed method. For example, if only one crRNA and one tracrRNA are used, two identical PAM sequences would have to be present in the nucleic acid strand to be cut for deletion and/or insertion. Claim 1 does not specify, how many, and which PAM sequences are to be present in the nucleic acid strand for targeting the nuclease. The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998).
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by member of the genus of that requires at least 20 kb deletion and/or at least 20 kb insertion. Moreover, the art has recognized that only specific elements CRISPR/Cas9 in conjunction with insertion of larger than 20 kb insert DNAs into mouse ES cells yields surprisingly improved efficiency in post filing art as discussed supra. 
Therefore, Applicant was not in possession of the genus of insertion and/or deletion of at least 20 Kb as encompassed by the claims. University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."

Maintained-Obviousness Type Double Patenting

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims 1-5 in the instant case and application 15610384. Thus, the rejection is maintained.
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frendewey et al (9228208 and 9546384); Zheng et al Bio Techniques, 2014 57:115-124.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ANOOP K SINGH/Primary Examiner, Art Unit 1632